     Case 2:17-cv-00953-TLN-DMC Document 117 Filed 03/10/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL LEE THORNBERRY,                           No. 2:17-CV-0953-TLN-DMC-P
12                      Plaintiff,
13           v.                                        ORDER
14    KERNAN, et al.,
15                      Defendants.
16

17                 Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42 U.S.C.

18   § 1983. Pending before the Court are the parties’ respective motions for summary judgment. ECF

19   Nos. 104, 111. Plaintiff, in his opposition to Defendants’ motion for summary judgment, moved to

20   voluntarily dismiss Defendant Dr. Felder from the suit. ECF No. 114 at 7. Defendants do not oppose

21   the motion. See ECF No. 116 at 7 n.1. For cause shown and because Defendants do not oppose the

22   motion, Plaintiff’s motion to dismiss Dr. Felder from this case is GRANTED.

23                 IT IS SO ORDERED.

24

25   Dated: March 9, 2021
                                                           ____________________________________
26                                                         DENNIS M. COTA
27                                                         UNITED STATES MAGISTRATE JUDGE

28
                                                       1
